DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 8-13 contain lines over texts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5, 10, 12 are objected to because of the following reasons: 
For claims 1, 12, the terms “QoS”, “PDU” are abbreviations, thus the full words, phrases to describe such abbreviations should be included in the claim language. 
For claims 1-4, 10, 12, the slash in “Flow/PDU session” is recommended to be amended to the word “or” to clarify the claim language.
For claim 1, the phrase “selecting, the AMF, at least one next generation radio access network (NG-RAN)” should be amended to “selecting, by the AMF, at least one next generation radio access network (NG-RAN)”.
For claim 5, the limitation “wherein the resource reservation is performed for a time duration between the resource reservation start timing and the resource reservation termination timing” indicates that “the resource reservation start timing” and “the resource reservation termination timing” are required (for the resource reservation) thus contradict with limitation in independent claim 1 which indicates that “the resource reservation start timing” and “the resource reservation termination timing” are not required (“wherein the QoS reservation profile includes at least one of information on the UE, information on a Flow/PDU session for which resource reservation is required, information on required QoS, a resource reservation start timing, and a resource reservation termination timing”). Possible indefiniteness issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shan, US 2021/0014765 in view of Ahluwalia, US 2012/0142354.

For claim 1. Shan teaches: A method for transmitting and receiving, by an access and mobility management function (AMF), a signal to ensure connectivity in a wireless communication system (Shan, fig 1, paragraph 45-50), the method comprising: 
selecting, the AMF, at least one next generation radio access network (NG-RAN) on a moving path of a user equipment (UE); (Shan, fig 1, paragraph 45-50, “the AMF 108 determines Target RAN 106 based on Target ID.”; implicit that target base station (RAN) is on a moving path of UE because target base station is the base station of the cell to which the UE is moving)
and providing, by the AMF, a QoS reservation profile to the selected at least one NG-RAN, wherein the QoS reservation profile includes at least one of information on the UE, information on a Flow/PDU session for which resource reservation is required, information on required QoS, a resource reservation start timing, and a resource reservation termination timing. (Shan, fig 1, paragraph 45-50, “the AMF 108 may send a Handover Request message 7 to Target RAN 106 node. The handover request 
Even though it’s well-known in the art that target base station is the base station of the cell to which the UE is moving, Examiner understands Applicant might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Ahluwalia from the same or similar fields of endeavor teaches: target base station is the base station of the cell to which the UE is moving (Ahluwalia, paragraph 3, “during handover, the target eNB (that is the base station of the cell to which the UE is moving))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ahluwalia into Shan, since Shan suggests a technique for determining a target base station, and Ahluwalia suggests the beneficial way of having such target base station to be the base station of the cell to which the UE is moving because by definition target base station is the base station of the cell to which the UE is moving (Ahluwalia, paragraph 3) in the analogous art of communication.

For claim 2. Shan and Ahluwalia disclose all the limitations of claim 1, and Shan further teaches: wherein the QoS reservation profile is configured to allow the at least one NG-RAN to perform resource reservation for a Flow/PDU session. (Shan, fig 1, paragraph 45-50, “In one or more embodiments, the Target RAN 106 may send a Handover Request Acknowledge Target RAN 106 message 8 to the AMF 108. The handover Request acknowledge message 8 may comprise at least in part a Target to Source transparent container, a SM N2 response list, a PDU sessions failed to be setup list, or a Target RAN 106 SM N3 forwarding info list. The Target to Source transparent container may include a UE container with an access stratum part and a NAS part. The UE container is sent transparently via AMF 108 and Source RAN 104 to the UE. In one embodiment, the information provided to the Source RAN 104 also contains a list of PDU session IDs indicating PDU sessions failed to be setup and reason for failure (Target RAN 106 decision). The SM N2 response list includes, per each received SM N2 info a PDU session ID and an indication if Target RAN 106 accepted the N2 Handover request for the PDU session. For each accepted PDU session for N2 Handover, the SM N2 response includes N3 UP address and Tunnel ID of Target RAN 106 for downlink traffic on N3 (one tunnel per PDU session). The Target RAN 106 SM N3 forwarding info list includes, per each PDU session accepted by Target RAN 106 and has at least one QoS flow subject for data forwarding, N3 UP address and Tunnel ID of Target RAN 106 for receiving forwarded data if necessary.”; PDU session accepted by Target RAN means Target RAN performed resource reservation for such PDU session; see paragraph 87-90 for more details about resource allocation, reservation)

For claim 3. Shan and Ahluwalia disclose all the limitations of claim 2, and Shan further teaches: wherein handover to the at least one NG-RAN that has performed the resource reservation for a Flow/PDU session is always allowed. (Shan, paragraph 50-63, “In one or more embodiments, the AMF 108 sends a Handover Command (Target to Source transparent container, SM forwarding info list) message 14 to the Source RAN 104 node. The Target to Source transparent container is forwarded as 

For claim 4. Shan and Ahluwalia disclose all the limitations of claim 3, and Shan further teaches: wherein when performing the handover for the Flow/PDU session, a target NG-RAN determines a next target NG-RAN. (Shan, fig 1, paragraph 33, “The Source RAN 104 node may decide to initiate an N2-based handover to the Target RAN 106 node”; source RAN is itself a target RAN since it’s a target RAN of a previous handover)

For claim 5. Shan and Ahluwalia disclose all the limitations of claim 2, and Shan further teaches: wherein the resource reservation is performed for a time duration between the resource reservation start timing and the resource reservation termination timing. (Shan, fig 1, paragraph 45-50, “the AMF 108 may send a Handover Request message 7 to Target RAN 106 node. The handover request message 7 may comprise a Source to Target transparent container, a mobility management (MM) N2 info, a session management (SM) N2 info list, or a reason for N2 based handover.”; paragraph 34, “the Source to Target transparent container may include RAN information created by the Source RAN 104 to be used by the Target RAN 106, and is transparent to 3GPP 5G core network (SGCN). The SM N2 info list may include information of all PDU sessions handled by the Source RAN 104 (e.g., all existing PDU sessions with active UP connections), indicating which of those PDU session(s) are requested by the Source RAN 104 to handover.”; implicit that session information includes duration of session; see paragraph 87-90 for more information about resource allocation; please notes the prior art is not required to teach this 

For claim 6. Shan and Ahluwalia disclose all the limitations of claim 2, and Shan further teaches: wherein each of the resource reservation start timing and the resource reservation termination timing is set for each NG-RAN. (Shan, fig 1, paragraph 45-50, “the AMF 108 may send a Handover Request message 7 to Target RAN 106 node. The handover request message 7 may comprise a Source to Target transparent container, a mobility management (MM) N2 info, a session management (SM) N2 info list, or a reason for N2 based handover… In one or more embodiments, the Target RAN 106 may send a Handover Request Acknowledge Target RAN 106 message 8 to the AMF 108. The handover Request acknowledge message 8 may comprise at least in part a Target to Source transparent container, a SM N2 response list, a PDU sessions failed to be setup list, or a Target RAN 106 SM N3 forwarding info list. The Target to Source transparent container may include a UE container with an access stratum part and a NAS part. The UE container is sent transparently via AMF 108 and Source RAN 104 to the UE. In one embodiment, the information provided to the Source RAN 104 also contains a list of PDU session IDs indicating PDU sessions failed to be setup and reason for failure (Target RAN 106 decision). The SM N2 response list includes, per each received SM N2 info a PDU session ID and an indication if Target RAN 106 accepted the N2 Handover request for the PDU session. For each accepted PDU session for N2 Handover, the SM N2 response includes N3 UP address and Tunnel ID of Target RAN 106 for downlink traffic on N3 (one tunnel per PDU session). The Target RAN 106 SM N3 forwarding info list includes, per each PDU session accepted by Target RAN 106 and has at least one QoS flow subject for data forwarding, N3 UP address and Tunnel ID of Target RAN 106 for receiving forwarded data if necessary.”; paragraph 34, “the Source to Target transparent container may include RAN information created by the Source RAN 104 to be used by the Target RAN 106, and is transparent to 3GPP 5G core network (SGCN). 

For claim 7. Shan and Ahluwalia disclose all the limitations of claim 1, and Shan further teaches: wherein the at least one NG-RAN is selected when the PDU session is created, when the UE is in a connected mode, when a user plane of the PDU session is activated, when the PDU session is modified, when the UE is registered, or when handover is performed. (Shan, fig 1, paragraph 45-50, AMF determines target RAN when handover is performed; paragraph 45-63 also clearly discussed that when handover is performed, PDU session is created, modified, user plane is activated; paragraph 112-114 discusses that UE is in connected mode for handover; paragraph 101 discussed that AMF is responsible for registering UE)

For claim 8. Shan and Ahluwalia disclose all the limitations of claim 1, and Shan further teaches: wherein the QoS reservation profile is provided to the selected at least one NG-RAN when the PDU session is created. (Shan, fig 1, paragraph 45-50, “the AMF 108 may send a Handover Request message 7 to Target RAN 106 node. The handover request message 7 may comprise a Source to Target transparent container, a mobility management (MM) N2 info, a session management (SM) N2 info list, or a reason for N2 based handover.”; paragraph 34, “the Source to Target transparent container may include RAN information created by the Source RAN 104 to be used by the Target RAN 106, and is transparent to 

For claim 9. Shan and Ahluwalia disclose all the limitations of claim 1, and Shan further teaches: wherein the QoS reservation profile is provided to the selected at least one NG-RAN when the AMF provides a QoS profile to a serving NG-RAN of the UE. (Shan, fig 1, paragraph 45-63, “In one or more embodiments, the AMF 108 may send a Handover Request message 7 to Target RAN 106 node. The handover request message 7 may comprise a Source to Target transparent container, a mobility management (MM) N2 info, a session management (SM) N2 info list, or a reason for N2 based handover… In one or more embodiments, the AMF 108 sends a Handover Command (Target to Source transparent container, SM forwarding info list) message 14 to the Source RAN 104 node. The Target to Source transparent container is forwarded as received from AMF 108. The SM forwarding info list includes Target RAN 106 SM N3 forwarding info list for direct forwarding or Target UPF 114 SM N3 forwarding info list for indirect data forwarding.”; source RAN is serving RAN; also please notes, target RAN is also a serving RAN since it serves UE after handover)

For claim 10. Shan and Ahluwalia disclose all the limitations of claim 1, and Shan further teaches: wherein when the at least one NG-RAN performs admission control, the QoS reservation profile is configured such that the at least one NG-RAN considers non-activated Flow/PDU session as being activated. (Shan, fig 1, paragraph 45-63, “In one or more embodiments, the Target RAN 106 may send a Handover Request Acknowledge Target RAN 106 message 8 to the AMF 108. The handover Request 

For claim 11. Shan and Ahluwalia disclose all the limitations of claim 1, and Shan further teaches: wherein the NG-RAN is determined based on at least one of network configuration information, region information, a moving path and a speed of the UE, and a network congestion level. (Shan, fig 1, paragraph 45-50, “the AMF 108 determines Target RAN 106 based on Target ID.”; target ID is network configuration information)

For claim 12. Shan teaches: An access and mobility management function (AMF) device in a wireless communication system, the device comprising: a memory; and at least one processor coupled 
select at least one next generation radio access network (NG-RAN) on a moving path of a user equipment (UE); (Shan, fig 1, paragraph 45-50, “the AMF 108 determines Target RAN 106 based on Target ID.”; implicit that target base station (RAN) is on a moving path of UE because target base station is the base station of the cell to which the UE is moving)
and provide a QoS reservation profile to the selected at least one NG-RAN, wherein the QoS reservation profile includes at least one of information on the UE, information on a Flow/PDU session for which resource reservation is required, information on required QoS, a resource reservation start timing, and a resource reservation termination timing. (Shan, fig 1, paragraph 45-50, “the AMF 108 may send a Handover Request message 7 to Target RAN 106 node. The handover request message 7 may comprise a Source to Target transparent container, a mobility management (MM) N2 info, a session management (SM) N2 info list, or a reason for N2 based handover.”; paragraph 34, “the Source to Target transparent container may include RAN information created by the Source RAN 104 to be used by the Target RAN 106, and is transparent to 3GPP 5G core network (SGCN). The SM N2 info list may include information of all PDU sessions handled by the Source RAN 104 (e.g., all existing PDU sessions with active UP connections), indicating which of those PDU session(s) are requested by the Source RAN 104 to handover.”; SM N2 info list (QoS reservation profile) clearly includes information on a Flow/PDU session for which resource reservation is required; see paragraph 87-90 for more details about resource allocation, reservation)
Even though it’s well-known in the art that target base station is the base station of the cell to which the UE is moving, Examiner understands Applicant might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Ahluwalia from the same or similar fields of endeavor teaches: target base station is the base station of the cell to which the UE is moving (Ahluwalia, paragraph 3, “during handover, the target eNB (that is the base station of the cell to which the UE is moving))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ahluwalia into Shan, since Shan suggests a technique for determining a target base station, and Ahluwalia suggests the beneficial way of having such target base station to be the base station of the cell to which the UE is moving because by definition target base station is the base station of the cell to which the UE is moving (Ahluwalia, paragraph 3) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KHOA HUYNH/Primary Examiner, Art Unit 2462